Case 2:19-cv-07601-SVW-JC Document 25 Filed 02/24/20 Page 1 of 1 Page ID #:86




  1

  2

  3

  4

  5

  6

  7

  8
                           UNITED STATES DISTRICT COURT
  9
          CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
 10

 11
      HANA PARKS,                               Case No.: 2:19-cv-07601-SVW-JC
 12

 13
                  Plaintiff,
                                                ORDER
 14        vs.
 15 SYNCHRONY BANK
                  Defendant.
 16

 17

 18                                      ORDER

 19        Pursuant to the stipulation of the Parties, Synchrony Bank is dismissed with

 20 prejudice and each party shall bear its own attorneys’ fees and costs.

 21

 22        IT IS SO ORDERED.

 23

 24 DATED:
           February 24, 2020
                                           Hon. Stephen V. Wilson
 25                                        UNITED STATES DISTRICT JUDGE
 26

 27

 28

                                               1
                                        [PROPOSED] ORDER
